WARD, Judge.
Kirk Lamothe and Everette Carter were found guilty of armed robbery. The Trial Judge sentenced both Lamothe and Carter to twenty years at hard labor. Carter has appealed and requests that we review the record for errors patent. There are none.
We have also reviewed the record for sufficiency of evidence to support the appellant’s conviction. State v. Raymo, 419 So.2d 858 (La.1982). We find that viewing the evidence in the light most favorable to the prosecution, a rational finder of fact could have found that each and every element of armed robbery had been proven beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 309, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979); State v. Fuller, 414 So.2d 306, 310 (La.1982).
The conviction and sentence are affirmed.
AFFIRMED.